DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE: the content below is identical to the one of the previous notice of allowance except for a correction of a typo (“portion” was written instead of “end”) in the Examiner Amendment for line 19 of claim 15.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (to correct 112 2nd antecedent basis  and formal issues) as follows: 
Claim 15 is amended to read on line 19 “… and an other end…” and on line 24 “… and an other”.
Claim 21 is amended to read on line 5 “… and an other end…”.
Claim 23 is amended to read on line 20 “… filling a space…” and on line 23 “… and an other”.
Claim 29 is amended to read on line 5 “… and an other end…”.
Claim 31 is amended to read on line 23 “… and an other end…” and on line 28 “… and an other”.

Allowable Subject Matter
Claims 15-31 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 15-22, the closest prior art (see references cited on PTO 892 form) discloses a power conversion device comprising certain aspects of the invention such as a printed board 503 (see figs. 5A-B of Chen et al. ‘486) having a front surface on which a first circuit pattern 504-506 is formed and rear surface, a switching element 50 including an electrode portion 500 (which would have been obvious to a skilled in the art to have provided as a copper layer to benefit from the thigh thermal and electrical conductivity of copper as known in the art) having a rear surface bonded to the first circuit pattern, a semiconductor chip (which is necessarily present in device 50 and necessarily bonded to electrodes 500-502 to  electrically communicate with board 503) electrically bonded to the electrode portion, a molding portion (unlabeled but clearly visible, and that would have been obvious to a skilled in the art to have provided with a conventionally known molding material such as an epoxy molding resin) sealing a part of a side of a front surface of the electrode portion and the semiconductor chip, a heat dissipation member 507 having one end (top flat portion) bonded to a top surface of the molding portion, and a fixing portion (vertical portion) bonded to the first circuit pattern, as generally recited in independent claim 15. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a power conversion device comprising a first heat dissipator; a second heat dissipator opposed to the first heat dissipator; a first insulating member provided between the first heat dissipator and the printed board; a first bonding member interposed between the rear surface of the electrode portion and the first circuit pattern; a first fixing member having a rear surface bonded to an exposed surface on the side of the front surface of the electrode portion; the heat dissipating member having one end bonded to the front surface of the electrode portion with the first fixing member interposed therebetween, the one end being a first fixing portion, and the other end provided between a surface of the resin portion of the switching element opposed to the second heat dissipator and the second heat dissipator, the other end being a heat dissipating portion; a second insulating member sandwiched between the second heat dissipator and the heat dissipating member; and an installation portion that has one end coupled to the first heat dissipator and the other end coupled to the second heat dissipator, and that fixes the first heat dissipator and the second heat dissipator together.
Re claims 23-30, the closest prior art (see references cited on PTO 892 form) discloses a power conversion device comprising certain aspects of the invention (see above for the limitation common to independent claims 15 and 23). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a power conversion device comprising a first heat dissipator; a second heat dissipator opposed to the first heat dissipator; a first bonding member interposed between the rear surface of the electrode portion and the first circuit pattern; a first fixing member having a rear surface bonded to an exposed surface on the side of the front surface of the electrode portion; the heat dissipating member having one end bonded to the front surface of the electrode portion with the first fixing member interposed therebetween, the one end being a first fixing portion, and the other end provided between a surface of the resin portion of the switching element opposed to the second heat dissipator and the second heat dissipator, the other end being a heat dissipating portion; a sealing member filling space between the first heat dissipator and the second heat dissipator to seal the printed board, the switching element, the first fixing member and the heat dissipating member; and an installation portion that has one end coupled to the first heat dissipator and the other end coupled to the second heat dissipator, and that fixes the first heat dissipator and the second heat dissipator together.
Re claim 31, the closest prior art (see references cited on PTO 892 form) discloses a power conversion device comprising certain aspects of the invention (see above for the limitation common to independent claims 15 and 31) including a lead terminal 501 having one end electrically bonded to the first circuit pattern and an other end of the lead terminal sealed by the molding portion. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a power conversion device comprising a first heat dissipator; a second heat dissipator opposed to the first heat dissipator; a first insulating member provided between the first heat dissipator and the printed board;  a first bonding member interposed between the rear surface of the electrode portion and the first circuit pattern; the electrode portion having a rear surface electrically bonded to the first circuit pattern with a first bonding member interposed therebetween; a second bonding member interposed between the one end of the lead terminal and the first circuit pattern; a wire to electrically connect the other end of the lead terminal to the semiconductor chip; a first fixing member having a rear surface bonded to an exposed surface on the side of the front surface of the electrode portion; a heat dissipating member having one end bonded to the front surface of the electrode portion with the first fixing member interposed therebetween, the one end being a first fixing portion, and the other end provided between a surface of the resin portion of the switching element opposed to the second heat dissipator and the second heat dissipator, the other end being a heat dissipating portion; a second insulating member sandwiched between the second heat dissipator and the switching element; and an installation portion that has one end coupled to the first heat dissipator and the other end coupled to the second heat dissipator, and that fixes the first heat dissipator and the second heat dissipator together, the heat dissipating portion being a flat plate, the bonding portion and the heat dissipating portion being connected together by an inclined portion, the inclined portion being a flat plate inclined relative to the bonding portion, and the bonding portion, the heat dissipating portion and the inclined portion being integrally formed.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899